Citation Nr: 0900502	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-40 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.   Entitlement to service connection for vertigo with 
dizziness and headaches, secondary to service-connected 
tinnitus. 

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from December 1960 to September 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA), Regional Office (RO), in Houston, 
Texas.  In a January 2004 rating decision, the RO denied 
service connection for vertigo with dizziness and headaches.  
In a March 2007 rating decision, the RO continued a 
noncompensable disability rating for bilateral hearing loss.

The issue of a compensable disability rating for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Vertigo with dizziness and headaches is not etiologically 
related to the veteran's service-connected tinnitus, and a 
preponderance of the evidence is against a finding that it is 
related to service.


CONCLUSION OF LAW

Vertigo with dizziness and headaches is not proximately due 
to or the result of service-connected tinnitus, was not 
incurred in or aggravated by active military service, and an 
organic disease of the nervous system may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2003 and July 2003, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  In March 
2006, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The veteran essentially contends that he has vertigo 
secondary to service-connected tinnitus. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service- connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran is service-connected for tinnitus which is rated 
as 10 percent disabling. Additionally, the veteran currently 
has vertigo as noted by multiple medical records in the 
claims folder.  The issue is, therefore, whether the 
veteran's vertigo was either caused or aggravated by his 
service-connected tinnitus.  See Allen, supra.

Several reports have addressed the relationship of the 
veteran's disability to other disabilities.  In an undated 
letter, M.B. Hababag, M.D. noted that the veteran's vertigo, 
tinnitus, dizziness, and headaches were most likely related 
to Meniere's syndrome.  In a December 2007 letter, Dr. 
Hababag noted that in reviewing the veteran's service 
treatment records, it was his medical opinion that the 
veteran's present vertigo with dizziness was as least likely 
as not related to service-connected tinnitus.  

A June 208 VA neurological examination, which was completed 
in conjunction with an electronic review of medical records, 
noted impressions of chronic headaches with mixed vascular 
and tension type features and possible post-traumatic 
vestibulopathy.  The veteran indicated that his symptoms 
began around seven to ten years ago.  The examiner noted that 
the veteran sustained head injures at age 15 and again while 
in service.  The examiner indicated that the latter injury 
did not result in the development of headaches which did not 
manifest until several years later and which by definition 
were not post-traumatic headaches.  Noting that the veteran's 
tinnitus did not change during the headaches, which responded 
to medication and may or may not be associated with dizziness 
or vertiginous sensations, the examiner found that there was 
no clear evidence that the veteran's headaches were in any 
way related to tinnitus.  The examiner pointed out that the 
veteran did not list tinnitus as a possible trigger for the 
headaches during the examination, and it was not suspected 
from the chronology of the symptoms.  The examiner also noted 
that the veteran had intermittent dizziness and vertiginous 
sensations beginning approximately ten years ago.  He 
indicated that while there was no mention of such symptoms in 
service, there was the possibility of post-traumatic 
vestibulopathy.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the June 2008 VA examination report is 
more complete and thorough than Dr. Hababag's letters.  The 
VA examiner reviewed medical records in conjunction with his 
report, comprehensively listed the veteran's relevant medical 
history, and offered extensive reasoning and bases for his 
conclusion.  On the other hand, Dr. Hababag indicated that he 
reviewed the service treatment records but did not discuss 
them at all in setting forth his opinion.  Additionally, he 
did not provide any reasons or bases in reaching his 
conclusion.  Dr. Hababag also mentioned that the veteran's 
current disability was due to Meniere's disease; however, the 
veteran is not service-connected for such.  The Board finds 
that the June 2008 VA examination report noting that there 
was no clear evidence that the veteran's headaches were in 
any way related to tinnitus is more probative than Dr. 
Hababag's opinion.  Therefore, service connection for vertigo 
with dizziness and headaches on a secondary basis is denied.  

While the veteran asserts that his disability is secondary to 
tinnitus, the Board will also consider the veteran's claim on 
a direct basis to afford him all possible avenues of 
entitlement.  

If an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption does not apply in the 
present case as an organic disease of the nervous system did 
not manifest until many years after discharge, as discussed 
below.

Service treatment records are silent as to any complaints or 
findings of vertigo with dizziness and headaches.  The 
examination report at service entry and all of the treatment 
records during service are negative for any complaints of 
vertigo.  The examination report at service discharge noted 
that the veteran had dizziness at age 16 due to low blood 
pressure, which existed prior to service.  However, there was 
no evidence of a disability to rebut the presumption of 
soundness at service entry, nor was there any manifestation 
or aggravation of such a disability during service.  See 38 
U.S.C.A. § 1111.  Indeed, the first indication of a 
disability in the record was not until around 2003.  Even 
according to the veteran's assertion during VA examination in 
June 2008, he did not have symptoms until about 1998 which is 
33 years after service discharge.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Additionally, there is no opinion which provides a nexus 
between vertigo and service.  A June 2008 VA ear examination 
report noted dizziness which may be ongoing balance 
instability and vestibular hypersensitivity related to a past 
acute insult to the balance centers and may be related to 
military.  The examiner noted that without a specific history 
of balance episodes in service, he could not conclude one way 
or the other on the issue but noted that it did not appear 
that the symptoms of hearing loss, tinnitus, and pattern of 
hearing loss were consistent with Meniere's disease which 
further supported the argument for a relationship to service.  
There was a telephone conversation between the June 2008 VA 
ear examiner and a RO employee to clarify the findings noted 
in the examination report.  The examiner indicated that he 
was trying to say that he could not resolve the issue without 
resorting to speculation since there was no event or injury 
claimed by the veteran at the examination or noted in the 
service records.  He further indicated that this did not 
support the onset of a post-traumatic vestibulopathy in 
service.  The examiner stated that current symptoms were 
indicative of a post-traumatic vestibulopathy but he could 
not relate this to service without an incident in service or 
subsequent complaints of dizziness after service.  The Board 
notes that service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  As there is no other opinion which provides a nexus 
to service, service connection for vertigo would also fail on 
a direct basis. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has vertigo related to service-connected tinnitus 
or in any other way related to service) because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for vertigo with dizziness and headaches, 
secondary to service-connected tinnitus, is denied.

REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The 
veteran was last afforded a VA audiology examination in 
February 2007.  Most recently, he was afforded a VA ear 
examination in June 2008 which noted hearing loss but did not 
provide audiometric findings.  In a July 2008 statement, the 
veteran indicated that the last hearing test was inaccurate 
and the June 2008 examination did not include an audiometric 
examination.  The Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  As the current level of disability is at 
issue, a contemporaneous examination demonstrating the 
veteran's current level of disability for bilateral hearing 
loss must be conducted.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall afford the veteran a 
VA examination to determine the extent 
of his service-connected bilateral 
hearing loss.  All pertinent 
symptomatology and findings must be 
reported in detail.  The claims folder 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  This audiometric 
evaluation must be conducted pursuant 
to 38 C.F.R. 
§ 4.85(a) (2008) in order to establish 
the current severity of service-
connected hearing loss and must be 
conducted by a state-licensed 
audiologist and include a controlled 
speech discrimination test (Maryland 
CNC) and a pure tone audiometry test. 

2.	The RO/AMC shall, after ensuring any 
other necessary development has been 
completed, readjudicate the veteran's 
claim. If action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


